DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In lines 5-6 of Claim 1, the limitation “a mounting bracket [200] which is detachably connected to the mounting portion to cover the mounting portion [110]” is in direct contradiction to the depicted invention and is thus unclear.1  Figures 1 and 3 show the mounting portion (110) being largely uncovered by the mounting bracket (200) in that the mounting portion (110) extends wider (e.g. fig.1) and further back (e.g., fig.3) than the mounting bracket (200).  If applicant means --to cover an inner 
In lines 10-11 of Claim 1 the limitation “a second end portion [200b] having an insert groove [220] configured to accommodate a first part of the socket [12]” is in direct contradiction to the depicted invention and is thus unclear.  Figures 1 and 3 clearly show that NO part of socket (12) is accommodated or accommodatable by insert groove (220) since all parts of socket (12) are too far back and extends too high to be accommodated by groove (220).  If applicant means to say that --the insert groove accommodates the cable then the claim must be amended accordingly.
In line 13 of claim 10 the limitation “fixing pins [230] extending from the insert groove [220] straight downwards” is in direct contradiction to the depicted invention and is thus unclear.  Figure 3 clearly shows insert groove (220) in the second end portion (200b) without any fixing pins extending therefrom.  Figure 4 clearly shows fixing pins (230) located far forward of the second end portion (200b) where the insert groove (220) resides.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to the claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art in the rejections below in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require considerable speculation and assumption as to claim meaning and scope and would thus be improper.2  Furthermore, the prior art is not overly complex and lies in the same general field as applicant's disclosed invention such that the pertinence of the art to applicant's invention should be readily apparent without such exhaustive mapping of all claims.3 
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ruhlander US 2006/0236804.
Ruhlander discloses applicant’s anti-theft apparatus to include a shift lever case having a shift lever (15) which is connected with a shift cable (75); and a to cover the mounting portion (in as much as applicant’s own invention is, see 35 U.S.C. 112 rejection) when the mounting bracket is mounted to the mounting portion, wherein the mounting bracket includes: a first end portion (forward portion of 85) having a penetration hole (hole in forward face of 85) through which the shift cable passes when the mounting bracket is mounted to the mounting portion; a second end portion (rear end portion of 85) having an insert groove (groove in rear of 85 receiving 80/170 there through) configured to accommodate a first part (part of 80/170 received by 85) of the socket (in as much as applicant’s own invention is, see 35 U.S.C. 112 rejection) while a second part (part of 80/170 NOT received in 85) of the socket being outside of the insert groove; and fixing pins (220 and/or 230) extending from the insert groove (in as much as applicant’s own invention is, see 35 U.S.C. 112 rejection) straight downwards around the shift cable such that the shift cable extends between the fixing pins limiting a lateral movement of the shift cable.  

Response to Arguments
Applicant's arguments that the claims have been amended to overcome the 35 USC 112 clarity rejections are not persuasive.  The amended claims remain unclear as detailed in the rejections above.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).
        
        3 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified" (emphasis added).  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.  Chester, 906 F.2d at 1578 (internal citation omitted).  As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”